Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/12/2020 has been entered.
Examiner acknowledges the following by applicant: 
Claims 2-3, 8, 15, 23 had/have been canceled.
Claims 1, 10, 13, 22 have been amended.
	Note: On 1/3/2019, Applicants elected SEQ ID NO: 1 (SYN12545) for the "first marker" and SEQ ID NO: 12 (PZE-101023852) for the "second marker", as the species, without traverse. 
Applicants also elected “Cas9 endonuclease target site”, without traverse.  
In summary, claims 1, 4-7, 9-14, 16-22, 24-32 are pending and examined in the office action.  


Objections to Specification
	The specification is objected because:  
In the claims, they recite material (i.e. the gene numbers or locus name) that are not defined in the specification as being limited to the SEQ ID NOs but rather correspond to material from non-patent references (i.e. genomic databases that are modifiable and thus not static sources of information). 
For example, in specification (page 133, table 1), SEQ ID NOS; 1 and 12 are static information, However, names of public SNP markers, physical position, genetic positions and genetic position (PHI) are from non-patent references (i.e. genomic databases that are modifiable and thus not static sources of information).  Thus, genomic position 36.9 and genomic position 37.6 are not static sources of information.  
Also see claim objections below. 

Claim Objections
Claims 1, 4-7, 9-14, 16-22, 24-32 are objected because:
Claims 1, 13, 22 comprise the terms that comprise “genetic positions 36.9 and 37.6 of maize chromosome 1 on public maize reference genome B73 version 3”.  
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or 
In this case, public maize reference genome B73 is from non-patent references (i.e. genomic databases that are modifiable and thus not static sources of information).  Thus, genomic position 36.9 and genomic position 37.6 are not static sources of information.  
Dependent claims do not cure the deficiency. 

Claim 1 is objected for following informality:
In line 2, “at least” should be --- at least one ---.  
Appropriate correction is required. 

Regarding claims 22 and 25, since “altered double-strand-break” was changed to “altered Cas endonuclease” by applicant, it is suggested to change the 2 “altered double-strand-break” in the wherein clause to ---altered Cas endonuclease--- for consistency.  
It is suggested to change the “altered double-strand-break” in claim 25 (depending on claim 22) to ---altered Cas endonuclease--- for consistency.  

Claims 17 and 24 are objected to under 37 CFR § 1.75 as being a substantial duplicate of claims 13 and 22. 
In the amended independent claim 13, since “double-strand-break” was changed to “Cas endonuclease” by applicant, claim 17 becomes a substantial duplicate of claim 13.  

Applicant is advised that should claims 13 and 22 be found allowable, claims 17 and 24 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 9-14, 16-22, 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 13, 22 recite “genetic positions 36.9 and 37.6 of maize chromosome 1 on the public maize reference genome B73 version”.  
First, the recited genetic positions do not have any unit.  
Second, In view of the argument by applicant (8/12/2020, page 8, 1st para) and specification ([0017] and figure 4), it appears that centimorgan (cM) is the unit of the positions of chromosome 1.  
However, centimorgan (cM) is a unit to measure recombination rate in a chromosome, not a true physical distance. It can vary significantly in different positions of chromosomes and genomes. Wijnker et al (Managing meiotic recombination in plant breeding. Trends in Plant Science. 13: 640-646, 2008) teach that recombination rate varies significantly depending on different internal factors, like different organisms, different plants, different genetic backgrounds, different locations in a chromosome, different stages of developments, and so on (p641, left col, 2nd and 3rd para; right col, 1st para), and varies significantly depending on different external factors like different environmental influences and different chemical treatments, different physical stressed like UV exposures (p641, right col, 2nd to last paras).  Therefore, one skill in the art would not know the metes and bounds of “cM” because it varies significantly, which renders the claim indefinite. 
Dependent claims do not cure the deficiency.  
Appropriate corrections and clarifications are required.
For compact prosecution and definiteness, in view of specification (p133, table 1), the “genetic window” is interpreted as comprising SEQ ID NOs: 1-12, in this office action only.  

Lacking written description
The following is a quotation of 35 U.S.C. 112(a):

Claims 1, 4-7, 9-14, 16-22, 24-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims are broadly drawn to genus of maize plants, maize plant parts or maize seeds having in their genomes a genomic window comprising integrated heterologous sequence in Cas target site flanked by 2 sequences (positions 36.9 and 37.3) that are unique to chromosome 1 of public maize cultivar B73. 
The genetic windows are intended as Cas endonuclease target site and integration of heterologous sequences. 

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

From specification (p133, table 1), it appears (but not definitely) that the genetic window corresponding to positions 36.9 and 37.6 is the same as a genetic window corresponding to positions from SEQ ID NO: 1 to SEQ ID NO: 12. 
By sequence search, in “genomic view”, SEQ ID NO: 1 (SYN12545) is Zea mays: B73 RefGen_v4 (GCF_000005005.2) Chr 1 (NC_024459.2):13,176,628 - 13,184,247; SEQ ID NO: 12 is Zea mays: B73 RefGen_v4 (GCF_000005005.2) Chr 1 (NC_024459.2):14,247,542 - 14,250,788: 
Instant SEQ ID NO: 1

LOCUS       NM_001305818            2074 bp    mRNA    linear   PLN 05-MAR-2019
DEFINITION  Zea mays glutathione reductase 1 (LOC541986), mRNA.
ACCESSION   NM_001305818 XM_008653078
VERSION     NM_001305818.1
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 2074)
  AUTHORS   Schnable PS, Ware D, Fulton RS, Stein JC, Wei F, Pasternak S, Liang
            C, Zhang J, Fulton L, Graves TA, Minx P, Reily AD, Courtney L,
            Kruchowski SS, Tomlinson C, Strong C, Delehaunty K, Fronick C,
            Courtney B, Rock SM, Belter E, Du F, Kim K, Abbott RM, Cotton M,
            Levy A, Marchetto P, Ochoa K, Jackson SM, Gillam B, Chen W, Yan L,
            Higginbotham J, Cardenas M, Waligorski J, Applebaum E, Phelps L,
            Falcone J, Kanchi K, Thane T, Scimone A, Thane N, Henke J, Wang T,
            Ruppert J, Shah N, Rotter K, Hodges J, Ingenthron E, Cordes M,
            Kohlberg S, Sgro J, Delgado B, Mead K, Chinwalla A, Leonard S,
            Crouse K, Collura K, Kudrna D, Currie J, He R, Angelova A,
            Rajasekar S, Mueller T, Lomeli R, Scara G, Ko A, Delaney K,
            Wissotski M, Lopez G, Campos D, Braidotti M, Ashley E, Golser W,
            Kim H, Lee S, Lin J, Dujmic Z, Kim W, Talag J, Zuccolo A, Fan C,
            Sebastian A, Kramer M, Spiegel L, Nascimento L, Zutavern T, Miller

            Kumari S, Faga B, Levy MJ, McMahan L, Van Buren P, Vaughn MW, Ying
            K, Yeh CT, Emrich SJ, Jia Y, Kalyanaraman A, Hsia AP, Barbazuk WB,
            Baucom RS, Brutnell TP, Carpita NC, Chaparro C, Chia JM, Deragon
            JM, Estill JC, Fu Y, Jeddeloh JA, Han Y, Lee H, Li P, Lisch DR, Liu
            S, Liu Z, Nagel DH, McCann MC, SanMiguel P, Myers AM, Nettleton D,
            Nguyen J, Penning BW, Ponnala L, Schneider KL, Schwartz DC, Sharma
            A, Soderlund C, Springer NM, Sun Q, Wang H, Waterman M, Westerman
            R, Wolfgruber TK, Yang L, Yu Y, Zhang L, Zhou S, Zhu Q, Bennetzen
            JL, Dawe RK, Jiang J, Jiang N, Presting GG, Wessler SR, Aluru S,
            Martienssen RA, Clifton SW, McCombie WR, Wing RA and Wilson RK.
  TITLE     The B73 maize genome: complexity, diversity, and dynamics
  JOURNAL   Science 326 (5956), 1112-1115 (2009)
   PUBMED   19965430
  REMARK    Erratum:[Science. 2012 Aug 31;337(6098):1040]
COMMENT     VALIDATED REFSEQ: This record has undergone validation or
            preliminary review. The reference sequence was derived from
            LPUQ01002587.1.
            On Apr 3, 2015 this sequence version replaced XM_008653078.1.
            
            ##Evidence-Data-START##
            Transcript exon combination :: SRR3147029.12484.1,
                                           SRR3147053.10262.1 [ECO:0000332]
            RNAseq introns              :: single sample supports all introns
                                           SAMN00780084, SAMN00780085
                                           [ECO:0000348]
            ##Evidence-Data-END##
PRIMARY     REFSEQ_SPAN         PRIMARY_IDENTIFIER PRIMARY_SPAN        COMP
            1-490               LPUQ01002587.1     1506976-1507465     c
            491-716             LPUQ01002587.1     1505528-1505753     c
            717-995             LPUQ01002587.1     1505142-1505420     c
            996-1172            LPUQ01002587.1     1504870-1505046     c
            1173-1226           LPUQ01002587.1     1504621-1504674     c
            1227-1375           LPUQ01002587.1     1504387-1504535     c
            1376-1439           LPUQ01002587.1     1502459-1502522     c
            1440-1610           LPUQ01002587.1     1502215-1502385     c
            1611-1748           LPUQ01002587.1     1502000-1502137     c
            1749-1804           LPUQ01002587.1     1501782-1501837     c
            1805-2074           LPUQ01002587.1     1501116-1501385     c
FEATURES             Location/Qualifiers
     source          1..2074
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /map="1"
     gene            1..2074
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /note="glutathione reductase 1"
                     /db_xref="GeneID:541986"
     exon            1..490
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /inference="alignment:Splign:2.1.0"
     CDS             132..1784
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /EC_number="1.8.1.7"
                     /note="SOG0187; csuh111; mGR; siAJ006055; csu111; umc368;
                     siaj006055(8); gsy308(gsr); siaj006055a; Glutathione
                     reductase chloroplastic"
                     /codon_start=1
                     /product="glutathione reductase 1"
                     /protein_id="NP_001292747.1"
                     /db_xref="GeneID:541986"
                     
Instant SEQ ID NO: 12


DEFINITION  PREDICTED: Zea mays glycerol-3-phosphate 2-O-acyltransferase 6
            (LOC103631765), mRNA.
ACCESSION   XM_008653185
VERSION     XM_008653185.3
DBLINK      BioProject: PRJNA249074
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_024459.2) annotated using gene prediction method: Gnomon,
            supported by mRNA and EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            On Dec 18, 2017 this sequence version replaced XM_008653185.2.
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Zea mays Annotation Release 102
            Annotation Version          :: 102
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 8.0
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
FEATURES             Location/Qualifiers
     source          1..1951
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /tissue_type="seedling"
                     /country="USA"
     gene            1..1951
                     /gene="LOC103631765"
                     /note="Derived by automated computational analysis using
                     gene prediction method: Gnomon. Supporting evidence
                     includes similarity to: 1 mRNA, 1 EST, 10 Proteins, and
                     75% coverage of the annotated genomic feature by RNAseq
                     alignments"
                     /db_xref="GeneID:103631765"


Thus the claimed “genomic window comprising SEQ ID NOs: 1 to 12” is a fragment of chromosome 1 of Zea mays cultivar B73, from 13184247 to 14247542, more than 1 million bases (1063295 bases).  Thus, at best, the specification describes the window from 13184247 to 14247542 of cultivar B73, and intends to use the window as potential Cas endonuclease target site.   

In view of specification (p137, table 4), the genetic positions (PHI), also indicate positions in B73 cultivar. 
Thus, the genus of maize plants, except B73 cultivar, do not comprise the claimed genetic window, thus applicant do not likely have the possession of the claimed genus of maize plants. 
Furthermore, In Amgen v Sanofi, 872 F.3d 1367, the Federal Circuit ruled that claiming an antibody by the antigen it binds is insufficient to meet the written description requirement. The Federal Circuit reversed and remanded for a new trial on written description and enablement, finding that the District Court erred in instructing the jury on written description because “disclosing an antigen does not satisfy the written description requirement for a claim to an antibody.” Specifically, the Federal Circuit said the newly characterized antigen test “flouts basic legal principles of the written description requirement," in that "this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.” In another word, the antigens are the intended region to make antibodies to target.  
Regarding the description of a representative number of species, at the best, the specification only describe the window flanked by SEQ ID NO: 1 and SEQ ID NO: 12 comprising SEQ ID NOs: 2-11,  or 13184247 to 14247542 of cultivar B73.  

Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus of plants.   
Dependent claims do not limit the genus of maize plants to B73 cultivar, thus do not cure the deficiency. 

AIA -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4-7, 9, 12-14, 16-19, 22, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (Targeted Mutagenesis in Zea mays Using TALENs and the CRISPR/Cas System.  Journal of Genetics and Genomics 41, 63-68, 2013), in view of Gil et al (US 20160272987, effectively filed 8/27/2013), Cost et al (US 20130326645, published 12/5/2013, filed 5/7/2013),  Nelson et al (Methylation-sensitive linking libraries enhance gene-enriched sequencing of complex genomes and map DNA methylation domains. BMC Genomics 9, 621, 2008), and Houchins et al (ACCESSION BV687137, published 12/2006). 

Claim 1 is broadly drawn to genus of maize plants, maize plant parts or maize seeds having in their genomes a genomic window comprising integrated heterologous sequence in Cas target site flanked by 2 sequences (positions 36.9 and 37.3) that are unique to chromosome 1 of public maize cultivar B73. 
Claims 4 and 13 recite transgene in the genetic window (same scope). Claim 17 has the same scope of claim 13. Claim 19 limits claim 13: said first and said second recombination site are dissimilar with respect to one another.  

The genetic windows are intended as Cas endonuclease target site and integration of heterologous sequences. 

	Dependent claims
Claims 6-7, 16, 18, 27-28:  the genomic window further comprises at least a 1st and up to 31st double-strand-break target site. 
Claims 9, 25-26:  the transgenic target site for site specific integration further comprises a polynucleotide of interest. (claim 26: comprising a native gene)
Claims 5, 14, 29: the transgene confers a trait selected from the group consisting of herbicide tolerance, insect resistance, disease resistance, male sterility, site-specific recombination, abiotic stress tolerance, altered phosphorus, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide tolerance, insect resistance and disease resistance. 
Claim 12 limits claim 1, wherein said genomic window further comprises a transgenic target site for site specific integration located outside a Cas9 endonuclease target site.

Liang et al teach using CRISPR-Cas9 (page 67, left col, 3rd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in th para; right col, 1st to 3rd para).  Liang et al teach that CRISPR-Cas generates double-strand breaks (page 63, right col, 1st para).  
Liang et al teach that the CRISPR-CAS construct comprises gene encoding CAS9 and target gene leading to site-directed mutagenesis (page 65, right col, last 2 paras).  Liang et al particularly teach making deletions and insertions to the target sites (p66, figure 3).  
Liang et al also teach using TALEN (page 67, left col, 2nd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in maize seed and cell (page 67, left col, 4th para; right col, 1st to 3rd para).  TALEN and CRISPR have different target sequence requirements, thus Liang et al teach the limitation of dissimilar recombination sites (claims 1, 19, 30).  Liang et al teach that both Talen and CRISPR-Cas generate double-strand breaks (page 63, right col, 1st para).  TALEN targeting (outside of CRISPR target site) also teaches the limitation of claim 12.   
Liang further teach that CRISPR/Cas system has great advantages in terms of easy cloning and multiplex genome editing (page 67, left col, 1st para). Thus, Liang et al suggest that the method can edit multiple genes in multiple sites, the limitations of claims 6-7, 16, 18, 27-28. In addition, as analyzed above, two different genes (gene encoding CAS and target gene) are transformed in site-specific manner, thus at least suggest claim 9.  
In fig 3 (p66), Liang et al clearly show the targeting is using two recombination sites at each end. 
The transformation of 30-50 lines was stable (page 67, right col, 3rd para), meaning the transgene was integrated into the double break site.  
rd para), reading on disease resistant, the limitations of claims 5, 14, 29.  

Thus, Liang et al teach all the claim limitations except Liang et al do not teach the specific transgenic site flanked by positions 36.9 and 37.3 (comprising SEQ ID NOs: 1 – 12). 
As analyzed above, in view of specification (p133, table 1), the “genetic window” is interpreted as comprising SEQ ID NOs: 1-12, in this office action.  SEQ ID NOs: 2-11 are within the genetic window. 
Gil et al teach a natural sequence from maize genome (SEQ ID NO: 1562 of Gil et al) that is 100% to instant SEQ ID NO: 1, and has 100% local similarity to instant SEQ ID NO: 2. SEQ ID NO: 2 is the extension of SEQ ID NO: 1 according to instant specification (p133, table 1).  Thus Gil et al teach a sequence of SEQ ID NO: 1 and SEQ ID NO: 2.  SEQ ID NO: 2 is within the claimed genetic window:  
Against instant SEQ ID NO: 1

US-14-904-758A-1562
; Sequence 1562, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1562
;  LENGTH: 2016
;  TYPE: DNA
Zea mays
US-14-904-758A-1562

  Query Match             100.0%;  Score 201;  DB 62;  Length 2016;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        467 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 526

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        527 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 586

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        587 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 646

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        647 GGAGTCACTCTGATCGAAGGT 667

Against instant SEQ ID NO: 2
US-14-904-758A-1562
; Sequence 1562, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1562
;  LENGTH: 2016
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-904-758A-1562

  Query Match             60.2%;  Score 121;  DB 62;  Length 2016;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         81 GGTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAA 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1186 GGTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAA 1245

Qy        141 TAGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTT 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1246 TAGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTT 1305

Qy        201 T 201
              |


Gil et al further teach making insertion mutations to the genes including SEQ ID NO: 1562 of Gil et al ([0352], [0366]), for improved trait including abiotic stress tolerance ([0317], [0319]).  Insertion reads on introducing heterologous sequence.  Thus, at the very least, Gil et al suggest to make genetic modifications including making insertions of heterologous sequence in the claimed genetic window.  
Making insertions of heterologous sequence in Cas endogenous target site is routine practice in the art. For example, Cost et al teach using CRISPR/Cas to target and make transgene insertion integrated into genome of B73 maize cultivar ([0193], Example 8, [0379]).  
Furthermore, Nelson et al teach maize cultivar B73 and DNA from the maize cultivar B73 (page 13, left col, 3rd para), and teach a sequence 100% identical to SEQ ID NO: 12 from maize cultivar B73 (the sequence is in locus ET001711): 
Against instant SEQ ID NO: 12

ET001711
LOCUS       ET001711                1001 bp    DNA     linear   GSS 06-FEB-2009
DEFINITION  ZMMBHp0006A21.f ZMMBHp Zea mays genomic clone ZMMBHp0006A21 5',
            genomic survey sequence.
ACCESSION   ET001711
VERSION     ET001711.1
DBLINK      BioSample: LIBGSS_011142
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1001)
  AUTHORS   Nelson,W., Luo,M., Ma,J., Estep,M., Estill,J., He,R., Talag,J.,
            Sisneros,N., Kudrna,D., Kim,H., Ammiraju,J.S., Collura,K.,
            Bharti,A.K., Messing,J., Wing,R.A., SanMiguel,P., Bennetzen,J.L.
            and Soderlund,C.
  TITLE     Methylation-sensitive linking libraries enhance gene-enriched
            sequencing of complex genomes and map DNA methylation domains
  JOURNAL   BMC Genomics 9, 621 (2008)
   PUBMED   19099592
COMMENT     Contact: Phillip SanMiguel
            Purdue University
            West Lafayette, IN, USA
            Email: pmiguel@purdue.edu
            Plate: 0006  row: A  column: 21
            Class: BAC ends.

     source          1..1001
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /clone="ZMMBHp0006A21"
                     /tissue_type="Immature ear"
                     /dev_stage="6-8 weeks"
                     /lab_host="DH10B"
                     /clone_lib="LIBGSS_011142 ZMMBHp"
                     /note="Vector: TOPOpcr4; Site_1: Eco RI; Site_2: Eco RI"

  Query Match             100.0%;  Score 201;  DB 183;  Length 1001;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        432 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 491

Qy         61 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 551

Qy        121 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        552 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 611

Qy        181 AAAATGCAACTATAATCTAAT 201
              |||||||||||||||||||||
Db        612 AAAATGCAACTATAATCTAAT 632

Houchins et al teach a sequence 100% identical to SEQ ID NO: 1 from maize cultivar B73, as an evidence that SEQ ID NO: 1 is in the genome of maize cultivar B73 and is taught in the art: 
Against SEQ ID NO: 1
BV687137
LOCUS       BV687137                 543 bp    DNA     linear   STS 01-DEC-2006
DEFINITION  PZA03558-3872-B73 Zea mays ssp. mays B73 Zea mays subsp. mays STS
            genomic, sequence tagged site.
ACCESSION   BV687137
VERSION     BV687137.1
KEYWORDS    STS.
SOURCE      Zea mays subsp. mays (maize)
  ORGANISM  Zea mays subsp. mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 543)
  AUTHORS   Houchins,K.E., Sanchez-Villeda,H., Schroeder,S.G. and McMullen,M.D.
  TITLE     Maize diversity sequencing
  JOURNAL   Unpublished
COMMENT     
            Contact: Michael D. McMullen
            USDA ARS PGRU MWA
            University of Missouri-Columbia
            302 Curtis Hall, Columbia, MO 65211, USA
            Tel: 5738827606
            Fax: 5738847850
            Email: McMullenM@missouri.edu
            Primer A: TGCCAGATATCCCTGGTATAGAGC

            Protocol:
            PCR amplification of genomic DNA
              Template:       25 ng
              Primer:         each 5 pM
              dNTPs:          in PCR 2X Master Mix Taq (Promega)
              Total Vol:      20 ul
              PCR:            Hot start annealing 65-55 C
                              25 cycles at 55 C annealing
            Amplicon sequencing
              BigDye version 3.1 terminator cycle sequencing kits (Applied
            Biosystems)
              Sequence ran on ABI 3100 sequencer.
            
            Buffer:
            Genomic DNA amplification
              PCR 2X Master Mix Taq (Promega)
            Sequencing buffer
              BigDye version 3.1 (ABI)
            
            PZA03558 AZM5_90635.2.
FEATURES             Location/Qualifiers
     source          1..543
                     /organism="Zea mays subsp. mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /sub_species="mays"
                     /db_xref="taxon:381124"
                     /clone_lib="Zea mays ssp. mays B73"
                     /note="genomic DNA from inbred line"
     STS             <1..>543

  Query Match             100.0%;  Score 201;  DB 155;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 375

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        376 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 435

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        436 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 495

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        496 GGAGTCACTCTGATCGAAGGT 516

Nelson et al further teach that the genome of B73 maize cultivar has been fully sequenced and analyzed (p12, right col, last para; p13, left col, 1st para). 
Nelson et al particularly teach that “the libraries differ from other gene rich datasets in having large insert size” (page 1, abstract).  Nelson et al teach the libraries also include nd para; page 7, fig 1).  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, the claims do not require any specific modification(s) within the window to lead to any improved traits. 
Liang et al teach all of the claim limitations except the sequence of the claimed genomic window.  
Gil et al at teach a sequence within the window flanked by SEQ ID NO: 1 and SEQ ID NO: 12, and at least suggest to target the sequence by inserting heterologous sequence into the sequence within the window.  Cost et al teach using Cas system to target and making to B73 maize genome.  Thus, making genetic modification/insertion of heterologous sequence within the claimed window is suggested, and technically a routine practice. 
Nelson et al and Houchins et al teach SEQ ID NOs: 1 and 12, and teach that the genome of B73 maize cultivar has been fully sequenced and analyzed.  
Thus, one ordinary skill in the art would have been motivated to apply the method as taught by Liang et al into the genetic window, as suggested by Gil et al.  Given the availability of SEQ ID NO: 1 and SEQ ID NO: 12, one ordinary skill would have been able to utilize bioinformatics tools as taught by Nelson et al (page 15, left col, 1st para), and/or utilize the maize sequence library of Nelson et al, to obtain the sequence flanked by SEQ ID NO: 1 and SEQ IN NO: 12, and to perform genetic editing within the sequence.  The expectation of success 
Therefore the invention would have been obvious to one ordinary skill in the art prior to the time of filing.
In addition, applicant does not show in the specification that the transgenic insertions in between SEQ ID NO: 1 (SYN12545) and SEQ ID NO: 12 (PZE-101023852) have any advantage over other sites in the maize genome to be considered unexpected result.  Thus, applicant merely claims what had been suggested by Gil et al.  

Claims 10-11, 20-21, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang et al in view of Gil et al, Cost et al, Nelson et al, and Houchins et al, as applied to claims 1, 19 and 30 above, and further in view of Bottcher et al (Efficient chromosomal gene modification with CRISPR/cas9 and PCR-based homologous recombination donors in cultured Drosophila cells. Nucleic Acids Research, 42: 1-16, 4/2014), and Tao et al (US20080047031, published 2/21/2008, filed 7/18/2005, matured to US 7736897). 
Claims 1, 19 and 30 have been analyzed above. 
Claims 10, 20 and 31 set a limitation, wherein the transgenic target site comprises a FRT (flippase (Flp) recognition target) site or a mutant FRT site. 
Claims 11, 21 and 32 limit the first recombination site and second recombination site to SEQ ID NOs: 576-580.

wild-type and mutant sites.  
Liang et al in view of Gil et al, Cost et al, Nelson et al, and Houchins et al do not teach the transgenic target site comprising a FRT site or a mutant FRT site, and do not teach SEQ ID NOs: 576-580.
Bottcher et al teach successfully applying CRISPR-Cas9 based homologous recombination to locations flanked by FRT sites in Drosophila (page 5, left col, 2nd para, to page 8, right col, 1st para), and suggest applying the method to animals and plants (page 1, abstract; right col, 1st para). 
Bottcher et al continue to teach the advantage of FRT insertions being permitting removal after selection, thus teaching a motivation to use FRT sites.  
Tao et al teach making maize plant, parts and seeds having transgenic event in specific site of the genome ([0004], [0014], [0024], claims 13 and 38).  The transgenes are inserted by site-specific integration ([0018], claims 20-28). 
Tao et al particularly teach targeting insertions in maize (Example 7, [0223]-[0234]).  
Tao et al teach the transgenes conferring traits including herbicide tolerance, insect resistance, disease resistance and more ([0170]). Tao et al further teach that plants comprise multiple target sites for multiple gene insertions within or across chromosomes ([0132], [0154]). Tao et al continue to teach that the first and second recombination sites are dissimilar with respect to one another ([0022], claim 47).  
Particularly, Tao et al teach making artificial FRT sequences (SEQ ID NO: 41, SEQ ID NO: 21 and SEQ ID NO: 24 of Tao et al) that are 100% identical to instant SEQ ID NOs: 578, 579 and 580.

Against instant SEQ ID NO: 578

US-11-487-300-41/c
; Sequence 41, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 41
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Minimal mutant FRT6 site
US-11-487-300-41

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATTCTTCAAAAAGTATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db         30 AGTTCCTATTCTTCAAAAAGTATAGGAACT 1


Against instant SEQ ID NO: 579

US-11-487-300-21
; Sequence 21, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 21
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 12 site
US-11-487-300-21


  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30


Against instant SEQ ID NO: 580

; Sequence 24, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 24
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 87 site
US-11-487-300-24

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30


Tao et al further teach using the above FRT sequences ([0019], [0033], Example 3, [0194]), table 1, claims 2, 6), and mutant FRT sequences ([0029], [0033], Example 4, [0195]), for site-specific transgene integration.  
Tao et al teach the advantage of using FRT site for insertions and transgenes is that the DNA of interest can be removed ([0005], [0122]).  Thus, the modification can be reversed. Thus one ordinary skill in the art would be motivated to do the same. 
Tao et al additionally teach the detailed method of locating candidate FRT sites (examples 2-3, [0191]-[0194]).  

In this case, Liang et al in view of Gil et al, Cost et al, Nelson et al, and Houchins et al teach using CRISPR/Cas system to make site-specific double-strand-break targeting and transgene insertions in the claimed genetic window.  Bottcher et al teach performing CRISP/Cas editing in FRT sites and the advantage thereof.  Tao et al teach specific FRT sequences, and how to find natural candidate FRT sites and make artificial FRT sequences.  
	One ordinary skill in the art would have realized the advantage of CRISPR/Cas editing in FRT site as taught by Bottcher et al, and been motivated to apply the method of Liang et al in view of Nelson et al, Houchins et al and Cost et al to FRT site, and use the available FRT sequence(s) as taught by Tao et al or make such FRT sequence(s) as taught by Tao et al.   The expectation of success would have been high because FRT sites have the added advantage to CRISPR/Cas editing, FRT sequences are available, and the method of making FRT sequences are taught. 
Therefore the invention would have been obvious to one ordinary skill in the art prior to the time of filing, 

Sequence Alignments of SEQ ID NOs: 576-577
The alignments are not required to the rejection, but nevertheless is listed by examiner to show that SEQ ID NOs: 576 and 577 as artificial FRT sequences, are also taught in the art, as SEQ ID NOs: 578-580 are.  

Against instant SEQ ID NO: 576

US-12-061-315-3
; Sequence 3, Application US/12061315
; Patent No. 7807868
; GENERAL INFORMATION
;  APPLICANT: Baszczynski, Christopher L.
;  APPLICANT:Lyznik, Leszek
;  APPLICANT:Gordon-Kamm, William J.
;  APPLICANT:Guan, Xueni
;  TITLE OF INVENTION: Mobilization of Viral Genomes From T-DNA
;  TITLE OF INVENTION:Using Site-Specific Recombination Systems
;  FILE REFERENCE: 035718/342265
;  CURRENT APPLICATION NUMBER: US/12/061,315
;  CURRENT FILING DATE: 2008-07-21
;  PRIOR APPLICATION NUMBER: 11/400,293
;  PRIOR FILING DATE: 2006-04-07
;  PRIOR APPLICATION NUMBER: 10/444,664
;  PRIOR FILING DATE: 2003-05-23
;  PRIOR APPLICATION NUMBER: 09/411,826
;  PRIOR FILING DATE: 1999-10-01
;  PRIOR APPLICATION NUMBER: 60/099,461
;  PRIOR FILING DATE: 1998-09-08
;  PRIOR APPLICATION NUMBER: 60/065,627
;  PRIOR FILING DATE: 1997-11-18
;  PRIOR APPLICATION NUMBER: 60/065,613
;  PRIOR FILING DATE: 1997-11-18
;  PRIOR APPLICATION NUMBER: 09/193,475
;  PRIOR FILING DATE: 1998-11-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 3
;  LENGTH: 34
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: minimal FRT recombination site
US-12-061-315-3

  Query Match             100.0%;  Score 34;  DB 12;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAAGTTCCTATTCTCTAGAAAGTATAGGAACTTC 34
              ||||||||||||||||||||||||||||||||||
Db          1 GAAGTTCCTATTCTCTAGAAAGTATAGGAACTTC 34



Falco et al (US 8293533, granted and published 10/23/2012, filed 12/19/2008), teach a sequence 100% identical to SEQ ID NO: 577 as mutant FRT sequences (SEQ ID NO: 577 is optional FRT sequence, not required by the claims):  
Against instant SEQ ID NO: 577


US-12-634-775-51
; Sequence 51, Application US/12634775
; Patent No. 8293533
; GENERAL INFORMATION
;  APPLICANT: Falco, Saverio C
;  APPLICANT:Li, Zhongsen
;  TITLE OF INVENTION: SITE-SPECIFIC INTEGRATION AND STACKING OF TRANSGENES IN SOYBEAN
;  TITLE OF INVENTION:VIA DNA RECOMBINASE MEDIATED CASSETTE EXCHANGE
;  FILE REFERENCE: BB1626USNA
;  CURRENT APPLICATION NUMBER: US/12/634,775
;  CURRENT FILING DATE: 2010-02-09
;  PRIOR APPLICATION NUMBER: US 61/138,995
;  PRIOR FILING DATE: 2008-12-19
;  NUMBER OF SEQ ID NOS: 94
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 51
;  LENGTH: 30
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: minimal FRT5 mutant recombination site
US-12-634-775-51

  Query Match             100.0%;  Score 30;  DB 17;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATTCTTCAAAAGGTATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATTCTTCAAAAGGTATAGGAACT 30


Response to Arguments
35 USC § 112(a) written description  
In view of claim amendments by applicant to recite the genetic window in a region of B73 Maize cultivar, the rejection has been modified by examiner.  
The argument regarding that the window is less than 1cM or about 1 million bases within B73 is not applicable to instant rejection.  As analyzed above, the genus of maize plans (more than 1700 cultivars) do not comprise the claimed genetic window, except B73 cultivar.  
The cM is indefinite. Nevertheless, if the window is defined by using genetic position (cM) or using SEQ ID NO, the claimed window is only in B73 cultivar, not in the genus of maize. 

In addition, the amended claims are indefinite as analyzed above.  

Claim Rejections - 35 USC § 102 
In view of claim amendment, particularly the “heterologous sequence”.  There is no evidence that the reference(s) teach any heterologous sequence in such genetic window.  Thus, the rejection is withdrawn. 

Claim Rejections - 35 USC § 103 
Claims have been significantly modified.  Applicant argues that none of the cited art mentions genome modification with a Cas endonuclease within the specific, small region of maize Chromosome 1, as instantly claimed. There can be no reasonable expectation of success for an invention that had not been previously attempted and especially where the art does not provide any specific guidance. 
The argument is fully analyzed but not deemed persuasive.   
The rejections are modified citing new reference. Gil et al not only teach a sequence within the claimed genetic window, but also suggest to target such window by inserting heterologous sequence to increase plant yield.  
In addition, applicant does not show in the specification that the transgenic insertions in between SEQ ID NO: 1 (SYN12545) and SEQ ID NO: 12 (PZE-101023852) have any advantage 

Applicant also argues that maize genome is complex, large, and repetitive." At least because of this and the uncertainty of success the genomic complexity presents, Applicant's demonstration of successful creation of transgenic target sites on a small, specific region of maize Chromosome 1 that was not mentioned by any of the cited references was surprising, and could not have been predicted by one of skill in the art, prior to the contributions of the instant application. Thus, in the absence of Applicant's guidance, one of ordinary skill in the art would not have had the reasonable expectation of success to (i) select this particular specific region of maize chromosome 1; (ii) introduce a heterologous sequence to that genomic window; and (iii) obtain a maize plant that meets the characteristics of the pending claims. 
The argument is fully analyzed but not deemed persuasive.   
The complicity of maize genome is regarding written description, as analyzed above. 

Regarding expectation of success, In this case, the claims do not require any specific modification(s) within the window to lead to any improved traits. 
Gil et al not only teach a sequence within the claimed genetic window, but also suggest to target such window by making insertions of heterologous sequence into the window to increase plant yield.  Using Cas site is a routine practice in the art as taught by Cost et al. Thus the expectation of success would have been high.  


Regarding claims 10-11, 20-21, 31-32, applicant again argues about expectation of success.  
The argument is fully analyzed but not deemed persuasive.   
In this case, Bottcher et al teach performing CRISP/Cas editing in FRT sites and the advantage thereof.  Tao et al teach specific FRT sequences, and how to find natural candidate FRT sites and make artificial FRT sequences.   The expectation of success would have been high because FRT sites have the added advantage to CRISPR/Cas editing, FRT sequences are available, and the method of making FRT sequences are taught.  
Nevertheless, the patentability of those dependent claims depend on that of the independent claims.  
And again, applicant has not demonstrated any success in performing any targeting in the claimed window. Thus, applicant merely claim what the prior teach and suggested.  



Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662